Burkina Faso S.A.

OUAGADOUGOU, le 05 Novembre 2007

_ BURK LE DIRECTEUR NATIONAL
Ministé-s - ¢
ec de wt
SECRET ARIE A
brevas 08 we i o, _
gous 1 Now ua a SON EXCELLENCE MONSIEUR LE.
; MINISTRE DES MINES, DES

CARRIERES ET DE L’ENERGIE.

Objet : Transmission de deux originaux de la Convention
miniére entre le Burkina Faso et la Société d*Exploration
Miniére d’ Afrique de l’Ouest (SEMAFO).

Excellence Monsieur le Ministre,

Pai honneur de vous transmettre deux exemplaires originaux de la Convention miniére
citée en objet, diment signée par Mr Benoit LA SALLE, Président Directeur Général de
SEMAFO.

Je profite de l'occasion pour vous exprimer tous mes remerciements et toute ma gratitude
pour le soutien constant et la diligence dans le traitement de nos dossiers par vos services.

En vous en souhaitant bonne réception, je vous prie d’agréer, Excellence Monsieur le
Ministre, l’expression de mes considérations distinguées.

PS : 02 originaux de la
Convention miniére

Aeee 'é as Ser els eI nergins
Co potait enernia das ios 8 Miner
Jue

Le Burkina Faso, représenté par le Ministre des mines, des
carriéres ét'de'l’énergie, Monsieur Abdoulaye Abdoulkader CISSE
ayant autorité au titre et dans les conditions de l’article 30 de la Loi
N° 031-2003/AN du 8 mai 2003 portant Code Minier au Burkina
Faso.

(ci-aprés dénommé «Etat »)

D’UNE PART

ET: ‘La Société Semafo Burkina Fase S.A, av capital social de

10-000 600 de FCFA, ayant son siége social-ay secteur'13; Avenue ~

Babanguida, rue Benda, Porte 211, 01 BP 390, Ouagadougou,
Burkina Faso, représentée a la présente Convention par Benoit La
Salle, né le 7 février 1955, en qualité de Président directeur
général, demeurant au 750 Marcel-Laurin, Ville St-Laurent,
Québec, Canada, diiment autorisé en vertu d’une résolution du
conseil d’administration en date du 2 février 2007 dont une copie
est annexée 4 la présente convention comme annexe 1}, Titulaire du
permis d*exploitation industrielle de grande mine attribué suivant
le décret N° 2007-144/PRES/PM/MCE/MFB/MEDEV/MECV en
date du 20 mars 2007 joint a Ja présente Convention en annexe 2.

(ci-aprés dénommée « |’Investisseur »)
D’AUTRE PART
Préambule

Considérant que les gites naturels de substances minérales contenus dans le sol et le
sous-so! du Burkina Faso, de plein droit propriétés de |’Etat, jouent un réle important
dans le développement économique du Burkina Faso.

Considérant que |’Etat en assure la mise en valeur en faisant appel a l’initiative privée
vu Vimportance des investissements nécessaires aux travaux de recherche et
d’ exploitation des substances minérales.

Considérant que I’Investisseur qui est la Société d’exploitation, titulaire du titre
minier, faisant l’objet de l’annexe 2 et localisé sur la carte figurant en annexe 3, a
manifesté son désir d’entreprendre des opérations miniéres d’exploitation au Burkina
Faso.

Considérant la loi N° 031-2003/AN du 8 mai 2003 portant Code Minier au Burkina
Faso, relative 4 la prospection, la recherche et !’exploitation de gites de substances
minérales, ainsi qu’au traitement, transport, transformation et commercialisation des
subsiances minérales.

Ii A ETE CONVENU CE QUI SUIT:
Article 1. - DEFINITIONS

1.1 - Aux fins de la présente Convention, les termes ci-aprés énumérés ont les
définitions suivantes:

«Convention» ou «Convention Miniére» signifie la présente Convention y compris
tous avenants et annexes ainsi que les modifications de ceux-ci prises en conformité
avec le Code Minier.

«Convention de Washington» signifie la Convention-pour le -réglement. des
différends relatifs aux investissements entre Etats et ressortissants d'autres Etats,
signée 4 Washington le 18 mars 1965 et ratifiée par le Burkina Faso le 29 aotit 1966.
«Devise» signifie toute monnaie librement convertible autre que le franc CFA,
monnaie officielle de I’Etat. «Durée de Ja période des travaux préparatoires»: elle
s’étend de la période allant de la date d’ attribution du titre d’ exploitation a la date de
la premiére production commerciale, sans pouvoir dépasser trois (3) années.

«Etat» signifie le Gouvernement du Burkina Faso, l’Aditiiuisiiaiion centrale et
déconcentrée.

«Etude de faisabilité» signifie un rapport faisant état de.la faisabilité de la mise en
exploitation d’un gisement de minerai a |’intérieur d’un périmétre défini et exposant
le programme proposé pour cette mise en exploitation, lequel devra comprendre, a
titre indicatif mais sans limitation:

a) Pévaluation de |’importance et de la qualité des réserves exploitables,

b) la détermination de la nécessité de soumettre le minerai a un traitement
métallurgique;

c) une planification de l’exploitation miniére;

d) la présentation d’un programme de construction de la mine détaillant les

travaux, les équipements, installations et fournitures requis pour la mise en production
commerciale du gite ou gisement potentiel ainsi que les cofits estimatifs s’y
rapportant, accompagné de prévisions des dépenses a effectuer annuellement;

e) une étude d’impact socio-économique du projet;

f) une étude d’impact du projet sur l’environnement (terre, eau, air, faune, flore
et établissements humains) avec les recommandations appropriées conformément au
décret 2001-342/PRES/PM/MEE portant champ d’application, contenu et procédures
de I’Etude et de la Notice d’Impact sur l’Environnement (décret en date du 17 juillet
2001);

g) des projections financiéres completes pour la période d’exploitation;

h) toutes autres informations que la partie établissant ladite étude de faisabilité
estimerait utiles, en particulier pour amener toutes institutions bancaires ou
financiéres a s’engager a préter les fonds nécessaires 4 l’exploitation du gisement;
i) jes conclusions et recommandations quant a la faisabilité économique et le
calendrier arrété pour la mise en route de la production commerciale, en tenant
compte des points ci-devant énumérés.

«Exploitation miniére» désigne [activité miniére qui fait suite a l’activité de
recherche miniére a l'exception des activités d’exploitation artisanale qui
n’impliquent pas |’obligation d’activité de recherche préalable. Elle se déroule en
deux périodes successives:

- la période des travaux préparatoires ou période de développement;

- _ la période de production qui inclut: l’extraction du minerai brut, le lavage du
brut, le raffinage des concentrés et la commercialisation. Est incluse dans cette
période, la trés courte période des travaux de remise en état du site minier qui
peuvent avoir lieu aprés l’arrét de la production.

«Investisseur» désigne le titulaire du Titre minier, partie 4 la présente Convention.
«Mines» désigne l’ensemble des infrastructures de surface et souterraines nécessaires
pour |’extraction, le traitement ainsi que les installations annexes, nécessaires a
l’exploitation du gisement.

«Ministére» désigne le Ministére des mines et ses démembrements

«Opérations Miniéres» désigne, d’une fagon générale, toutes les opérations relatives
4 lactivité miniére qui sont classiquement:

- la prospection miniére,

- la recherche miniére;

- exploitation miniére au sens large, c’est—a-dire: les travaux préparatoires a la
mise en exploitation, |’extraction du minerai, sa transformation, son raffinage,
sa commercialisation et les travaux de fin d’exploitation du gisement.

«Participation de Etat» signifie la participation de |’Etat au capital de la Société
d’exploitation telle que prévue a l’article 18 du Code Minier dans le seul cas d’un
permis d’exploitation industrielle de grande mine.

«Partie» désigne PEtat, la Société d’exploitation dénommée dans cette Convention
l’Investisseur.

«Périmétre» désigne le périmétre défini dans le permis d’exploitation; il peut étre
modifié conformément aux dispositions du Code Minier.

«Produit» signifie tous minerais ou toutes substances minérales extraits du Périmétre
a des fins commerciales dans le cadre de la présente Convention.

«Société» désigne la personne morale créée par une convention par laquelle deux ou
plusieurs personnes, voire une seule personne affecte(nt) 4 une activité des biens en
numéraires ou en nature, dans le but de jouir des bénéfices ou des économies pouvant
en résulter.

«Société affiligée» désigne toute personne morale qui contréle directement ou
indirectement une partie ou est contrélée par une personne physique ou morale qui
contréle une partie; il faut entendre par contréle la détention, directe ou indirecte, du
<y

pouvoir d’orienter ou de faire orienter la gestion et Ja prise de décisions par |’exercice
du droit de vote, au sein des organes délibérants,

Société d’exploitation» désigne une société constituée pour détenir le titre minier
d’exploitation, mettre’ le gisement en valeur et commercialiser les substances
minérales objet du permis d’exploitation.

«Tiers» signifie toute personne physique ou morale autre que Jes Parties contractantes
et les Sociétés affiliées.

«Titre minier» désigne le décret N° 2007-144/PRES/PM/MCE/MFB/MEDEV/MECV en
date du 20 mars 2007 portant octroi d’un permis d’exploitation industrielle de grande mine
dor a la Société d’ exploitation.

1.2 - Les définitions du Code Minier s’appliquent aux termes utilisés dans la présente -
Convention & moins que le contexte ne. s’y- oppose, Les. termes-utilisés dans la
Convention miniére ne peuvent toutefois, sous aucun motif, contrevenir aux

stipulations du Code Minier.
Article 2. - OBJET DE LA CONVENTION

La présente Convention a pour objet de préciser les droits et obligations des Parties,
définis dans le Code Minier et de garantir a i’Investisseur ia stabilité des conditions
quelle énumére expressément notamment au titre de la fiscalité et de la
réglementation des changes.

Elle ne se substitue pas au Code Minier mais précise éventuellement les dispositions
du Code Minier.

Article 3. - DESCRIPTION DES ACTIVITES DE L’INVESTISSEUR

Dans le cadre de la présente Convention les activités de \’Investisseur seront la
réalisation, a ses frais et sous sa seule responsabilité des travaux définis dans |’Etude
de faisabilité et Etude d’Impact Environnemental. Ces études sont déposées auprés
de |’Administration des Mines comme des composantes du dossier de demande de
permis d’exploitation et doivent avoir été agréés par la méme Administration des
Mines pour |’obtention du permis objet de la présente Convention.

Article 4. - COOPERATION DE L’ETAT

L’Etat déclare son intention de promouvoir, favoriser et encourager, conformément au
Code Minier, tous les travaux pour |’exploitation, la transformation, le raffinage et la
commercialisation des produits que recéle le gisement, ainsi que pour rechercher de
nouvelles réserves.

Article 5, - DUREE

La présente Convention est valable 4 compter de la date de son entrée en vigueur pour
une durée égale a celle du permis d’exploitation objet de l’annexe 2 4 la présente
Convention. Elle est renouvelable 4 la demande des Parties pour une ou plusieurs
périodes de dix (10) ans.
La présente Convention prendra fin, avant son terme dans les cas suivants:

- en cas de renonciation totale par |’Investisseur au Titre minier objet de la
présente Convention;

- . encas de retrait dudit titre en application des dispositions des articles 37 et 38
du Cade Minier.*

A~-GENERALITES

~~~ Article 6.~ ACHATS ET APPROVISIONNEMENTS

L’Investisseur, ses Sociétés affiliées et sous-traitants utiliseront autant qu’il est
possible des services et matiéres premiéres de sources locales ainsi que des produits
fabriqués au Burkina Faso dans la mesure ot ces services, matiéres premiéres et
produits sont disponibles 4 des conditions compétitives, de prix, qualité, garanties et
délais de livraison.

Article 7. - EMPLOI DU PERSONNEL LOCAL

7.1 - Pendant la durée de la présente Convention, |’Investisseur s’engage a:

a) employer en priorité du personnel local afin de permettre son accession a tous
les emplois en rapport avec ses qualifications professionnelles. A cet effet, il
mettra en ceuvre, en concertation avec les instances compétentes de Etat, un
plan de formation et un systéme de promotion de ce personnel;

b) respecter la législation et la réglementation du travail telles qu’elles résultent
des textes en vigueur, notamment en matiére de sécurité et de santé au travail,
de sécurité sociale et de pratique des heures supplémentaires;

c) remplacer au fur et 4 mesure le personnel expatrié qualifié par des personnels
locaux ayant acquis les mémes formations et expériences en cours d’emploi.

Au terme de la présente Convention, ou de |’activité d’exploitation, |’Investisseur
oe . : 1
assurera la liquidation de tous droits acquis ou dus au personnel.

7.2 - A partir de la date de la premiére production cammerciale, la Société
d’exploitation s’engage A contribuer 4 |’implantation, J’augmentation ou
l’amélioration d’une infrastructure médicale et scolaire 4 une distance raisonnable du
gisement correspondant aux besoins normaux des travailleurs et de leurs familles ainsi
qu’un centre de formation aux techniques d’exploitation, de traitement et d’entretien,
au profit de son personnel.

7.3 - L’Etat s’engage a n’édicter, 4 |’égard de |’Investisseur, les Sociétés affiliées et
sous-traitants ainsi qu’a l’égard de leur personnel aucune mesure en matiére de
\égislation du travail ou sociale qui puisse étre considérée comme discriminatoire par
rapport a celles qui seraient imposées a des entreprises exer¢ant une activité similaire
au Burkina Faso. De méme, |’ Etat garantit que ces personnels ne seront, en aucune
matiére, l’objet de discrimination.
Artiele 8. - EMPLOI DU PERSONNEL EXPATRIE

L’Investisseur, les Sociétés affiliées et sous-traitants, nationaux ou étrangers, peuvent
engager pour leurs activités au Burkina Faso le personnel expatrié nécessaire a la
conduite efficace des Opérations Miniéres. De méme, I’Etat garantit que ces
personnels ne seront, en aucune matiére, l’objet de discrimination.

Article 9. - GARANTIES FONCIERES ET MINIERES

9.1 - L’Etat garantit 4 l’Investisseur, aux Sociétés affiliées et sous-traitants que toutes
les autorisations et mesures administratives nécessaires pour faciliter la conduite des
travaux d’exploitation seront accordées et prises avec diligence dans le respect des
conditions: régtementaires- générales” et de celles spécifiquement prévues par la
présente Convention.

9.2 - L’Btat garantit 4 l’Investisseur [occupation et Putilisation de tous terrains
nécessaires aux travaux d’exploitation du ou des gisements faisant l’objet du permis
d’exploitation dans le cadre de la présente Convention, 4 l’intérieur comme a
lextérieur du Périmétre et dans les conditions prévues par le Code Minier.

9.3 - L’Investisseur sera tenu de payer une juste indemnité aux habitants dont le
déguerpissement s’avérerait nécessaire en vue de leurs travaux; iJ en sera de méme au
profit de toute personne pour toute privation de jouissance ou dommage que lesdits
travaux pourraient occasionner aux tenants de titres fonciers, des titres d’ occupation,
de droits coutumiers ou a tous bénéficiaires de droits quelconques.

9.4 - En vue de réaliser les objectifs de la présente Convention, |’Investisseur peut
utiliser les matériaux dont ses travaux entrainent |’abattage et Jes éléments trouvés
dans les limites du Périmétre du permis d’exploitation, conformément aux
dispositions des articles 65 et 68 du Code Minier.

Article 10. - EXPROPRIATION

LEtat rassure |’Investisseur et les Sociétés affiliées qwil n’a pas l’intention
@exproprier leurs installations miniéres. Toutefois si les circonstances op une
situation particulitre exigent de telles mesures, |’Etat s’engage, conformément au
droit international, a verser aux intéréts lésés une juste indemnité.

Article 11. - PROTECTION DE L’ENVIRONNEMENT

11.1 - L’Investisseur préservera les infrastructures utilisées. Toute détérioration au-
dela de Vusage normal de l’infrastructure publique, clairement attribuable a
l’Investisseur, doit étre réparée par celui-ci.

11.2 - L’Investisseur s’engage:

: a prendre les mesures préconisées par |’Etude d’Impact Eavironnementale
présentée lors de la demande du permis d’ exploitation;
- de faire rapport de son activité en matiére de protection de |’environnement
dans les rapports d’activités dus par le titulaire de tout tire minier en
application de ld réglementation miniére.

11.3 + l’Investisseur s’engage 4 ouvrir et alimenter un compte fiduciaire 4 la Banque
Centrale des Etats de Afrique de l'Ouest ou dans une banque commerciale du
Burkina Faso dont le but est de servir 4 la constitution d’un fonds de restauration des
sites miniers tel que défini par la réglementation miniére pour couvrir les coits de la
mise en ceuvre du programme de préservation et de réhabilitation de l’environnement.
Les sommes ainsi utilisées sont en franchise de l’impét sur les bénéfices industriels
commerciaux et ce, en application de l'article 78 du Code Minier. L’Investisseur
reconnait étre informé des modalités d’opération et d’alimentation de ce fonds défini
par la réglementation miniére.

11.4 - L’Investisseur s’éngagé a resp. le Environnement, les lois
connexes, tout particuliérement le Chapitre 5 : «Préservation de l'environnement» du
Titre III du Code Minier, et leurs textes d’application.

Article 12. - TRESORS ET FOUILLES ARCHEOLOGIQUES

12.1 - Toute Ja richesse archéologique, tous trésors et tous autres éléments jugés de
valeur, découverts dans le cadre de 1’exécution des travaux restent et demeurent la
propriété exclusive de l’Etat. Ces découvertes feront l’objet d’une déclaration
immediate de Ja part de I’ Investisseur au Ministére.

12.2 - Si le Périmétre fait déja Vobjet de fouilles archéologiques ou devient
subséquemment |’objet de telles fouilles, \’Investisseur s’engage a conduire les
travaux de maniére a ne pas leur nuire.

B - DROITS ET OBLIGATIONS SPECIFIQUES A LA PHASE
D’EXPLOITATION

Article 1 3.— PARTICIPATION DE L’ETAT

f
13.1 - Il est attribué au bénéfice de |’Etat dix (10) pour cent des actions d’apport de la
Société d’exploitation. Cette attribution est libre de toutes charges. Cette participation
spécifique de I’Etat dans le capital de la Société d’ exploitation ne saurait connaitre de
dilution en cas d’augmentation de capital.

13.2 - L’Etat pourra, en outre, souscrire des actions de numéraire de la Société
@ exploitation; il est alors assujetti aux mémes droits et obligations que tout autre
actionnaire de la Société d’exploitation.

Les droits et obligations résultant de la participation en numéraires de P Etat ne seront
acquis que lors du versement intégral du montant a souscrire pour sa participation. :
v

Article 14. - ARRET DES TRAVAUX D’EXPLOITATION

14.1 - Si la Société d’exploitation envisage un arrét de |’ exploitation pour quelqie “~~
motif ce soit, elle en avisera par écrit le Ministre des mines, des carriéres et de
Dénergie, piéces justificatives a l"appui. Alors, les parties se réuniront pour statuer sur
Vopportunité de la mesure sans interruption préalable des Opérations Miniéres.

14.2-A défaut de réponse dans un délai de quarante cing (45) jours, A compter de la
date de réception de avis écrit de la Société d’exploitation, celle-ci_ pourra
interrompre ces activités.

I] demeure entendu que, pour les cas de force majeure tels que spécifiés a |’article 26
de la présente Convention, l’arrét provisoire peut suivre immédiatement Pavis écrit au
__Ministre des mines, des carriéres et de 1’ énergie —$-______ — —__-.— - nae

Article 15. - DROITS DECOULANT DU PERMIS D” EXPLOITATION

L’Etat garantit a I’Investisseur le droit d’utiliser intégralité des droits découlant du
- permis d’exploitation, de ses renouvellements et extension pendant toute la durée de
sa’ validité. Il s’engage 4 examiner dans un délai prescrit par la réglementation
= miniére, les demandes de renouvellement du permis d’exploitation. Le
renouvellement est de droit si le titulaire a satisfait aux obligations mises 4 sa charge
par le Code Minier et ses textes d’application.

La demande de renouvellement doit étre déposée trois (03) mois avant |’expiration de
la période de validité en cours du permis.

Article 16. - INFORMATIONS MINIERES ET COLLECTE DE DONNEES

16.1 - A Vexpiration du permis d’exploitation ou de son éventuelle période de
renouvellement, |’Investisseur devra soumetire a |’Etat un rapport définitif ainsi que
tous rapports, toutes cartes, toutes carottes de sondages, tous levés aéroportés et toutes
données brutes qu'il a acquis au cours de la période d’exploitation.

16.2 - Les rapports et leurs données rendus obligatoires par le Code Minier,
deviennent ja propriété de Etat a partir de leur réception. Ils sont soumis aux
conditions de confidentialité définies 4 ’article 99 du Code Minier. Tout autre rapport
ne peut étre communiqué a des Tiers sans |’accord exprés de |’ Investisseur.

Article 17. - RENONCIATION AU PERMIS D’EXPLOITATION

17.1 - L’Investisseur peut, conformément au Code Minier, renoncer en tous temps, en
totalité ou en partie 4 son permis d’exploitation, sans pénalité ni indemnité dans les
conditions définies par la réglementation miniére.

17.2 - L’acceptation de |’ Administration n’a lieu qu’aprés paiement par |’Investisseur,
de toutes sommes dues et 4 |’issue de la parfaite exécution, pour \a superficie
abandonnée, des travaux prescrits par la réglementation en vigueur relativement a la
préservation de l’environnement et a la réhabilitation des sites.
~~ .
17.3 - L’Administration des mines doit faire connaitre sa réponse a la demande de
renonciation dans les deux mois qui suivent la date de cons‘atation de la réalisation
des obligations définies 4 |’alinéa précédent; passé ce délai, la renonciation est réputée
acquise.

17.4 - La superficie concernée est libérée de tous droits et obligations 4 compter de 0-
heure le Jendemain du jour de la date de \’Arrété du Ministre chargé des mines
acceptant la demande de renonciation.

A GARANTHE- GENERALE == =

Article 18. - GARANTIE GENERALE ACCORDEE PAR’L’ETAT

18.1 - L’Etat garantit 4 1’Investisseur et a ses Sociétés affiliées, conformément aux
articles 30 et 93 du Code Minier, la stabilité des conditions qui lui sont offertes
au titre:- Du régime fiscal et douanier - a ce titre, les taux, assiettes des
impéis et taxes demenrent tels qu’ils étaient a la date d’attribution du permis
d’exploitation, aucune nouvelle taxe ou imposition de quelques natures que ce
soit ne sera applicable a |’Investisseur, titulaire du permis d’ exploitation, ce a
exception des droits, taxes et redevances miniéres;

- Dela réglementation des changes.

18.2 - Cette garantie couvre la durée de la présente Convention et ses renouvellements
éventuels.

B- REGIME FISCAL

Le régime fiscal global applicable a l’Investisseur, 4 ses Sociétés affiliées et sous-
traitants, dans le cadre des Opérations Miniéres liées au permis d’ exploitation objet de
la présente Convention se compose:

1- De taxes et redevances miniéres définies par le Code Minier et sa
réglementation; 1

2- Des dispositions générales définies par:
- le Code Général des Impéts mais avec des exonérations spécifiques; et

- le Code des Douanes mais avec des aménagements particuliers.
Article 19, - TAXES ET REDEVANCES MINIERES
L’Investisseur est assujetti au paiement des droits et taxes miniers suivants:

19.1 - Des droits fixes

L’octroi, le renouvellement, la cession du permis d’exploitation sont soumis au
paiement de droits fixes.

v4)

“J

19.2 - Des taxes superficiaires annuelles

Ces taxes sont établies en fonction de la surface du permis d’exploitation. _

19.3 ‘Des redevances proportionnelles trimestrielles

Cette redevance est calculée en pourcentage de la valeur “FOB” de la production
trimestrielle de l’exploitation.

19.4- Montants et modalités de réglement des droits, taxes et redevances décrites ci-
dessus.

Le montant des droits fixes, des taxes superficiaires et des redevances
proportionnelles dues et les modalités de réglement de ces droits, taxes et redevances

ére en la matiére.qui-estjointe en annexe 4

~~~ sont déterminés par la réglementation r
a la présente Convention.

Article 20. - REGIME FISCAL ET DOUANIER EN PHASE D’EXPLOITATION

20.1 - Régime fiscal: Exonérations et Allégements

20.1.1 - Généralités
Pendant toute la phase d’exploitation couverte par le permis d’exploitation, le titulaire
du titre est-soumis a:

- Limpét sur les bénéfices industriels et commerciaux (B.I.C.) au taux de droit
commun réduit de dix points;

- Y'impét sur les revenus des valeurs mobiliéres (IRVM) au taux de droit
commun réduit de moitié.

Les bases de calcul des dépenses faites par le titulaire du permis et admises pour fin
du calcul du B.I.C. sont indiquées dans les articles 89 et 92 du Code Minier.

20.1.2 - Avantages fiscaux pendant la période des Travaux Préparatoires.
Pendant la période des travaux préparatoires, le titulaire du permis d’exploitation est
exonéré de la TVA pour:

: . u x . .

- les équipements importés et ceux fabriqués localement a |’exclusion des biens
exclus du droit 4 déduction conformément aux dispositions du code des
impéts;

- les services fournis par les entreprises de géo-services et assimilées.

La durée de cette exonération ne doit pas excéder deux ans pour les mines 4 ciel
ouvert et souterraines.
Toutefois, une seule prorogation d’un an 4 compter de la date d’expiration du délai

d’exonération peut étre accordée lorsque le niveau des investissements réalisés atteint
au moins 50% des investissements projetés.

La liste des matériels, matériaux, machines et équipements ainsi que des parties et
piéces détachées pouvant bénéficier de |’exonération prévue a |’alinéa précédent, est
annexée au permis d’exploitation dont elle fait partie intégrante.

an)
wy
Les matériels, matériaux, machines et équipements qui ont servi dans la phase de
recherche et devant €tre utilisés dans la phase d’exploitation, doivent étre repris dans
la liste des équipements d’ exploitation. a

4013

Le titulaire du permis d’exploitation bénéficie d’une exonération pendant sept ans de:

- Avantages fiscaux pendant la période de production

-  Timpét minimum forfaitaire sur les professions industrielles et commerciales
(IMFPIC);

- ja contribution des patentes;

- la taxe patronale et d’apprentissage (TPA); et

- la taxe des biens de main morte (TBM).

~ “Toutefois, pour les exploitations dont la durée est inférieure-a-quatorze ans, la période
d’ exonération ne peut excéder la moitié de la durée prévisionnelle de l’exploitation.

Le titulaire du permis d’exploitation bénéficie de Vexonération des droits
d’enregistrement sur les actes portant augmentation de capital.

Les exonérations énoncées ci-dessus courent a partir de la date de premiére
production commerciale.

Sous réserve des dispositions des conventions fiscales entre Etats diment ratifiées, le
titulaire du permis d’ exploitation est tenu de procéder a la retenue 4 la source sur les
sommes versées en rémunération de prestation de toute nature a des personnes n’avant
pas d’installations professionnelles au Burkina et au reversement de ladite retenue
conformément aux dispositions du code des impéts.

20.2 - Régime douanier et ses aménagements

20.2.1 - Pendant la période des Travaux Préparatoires

Pendant la période des travaux préparatoires a |’exploitation miniére qui est de trois
ans maximum, le titulaire d’un permis d’exploitation est exonéré de tous droits de
douane lors de l’importation de matériels, matiéres premiéres, matériaux, carburant et
lubrifiants destinés 4 la production d’énergie et au fonctionnement des véhicules et
des équipements relatifs aux dits travaux, ainsi que leurs parties et piéces détachées 4
l'exception:

- de Ja redevance statistique;

- du prélévement communautaire de solidarité (PCS);

-  duprélévement communautaire (PC);

- de toutes autres taxes communautaires 4 venir.

Cette exonération prend fin a la date de la premiére production commerciale. Ces
avantages s’étendent aux sous-traitants de la Société d’exploitation, sur présentation
d’un contrat conclu dans le cadre des travaux préparatoires.

20.2.2 - Pendant la période de production

En phase d’exploitation, a partir de la date de premiére production commerciale, le
titulaire du permis d’exploitation est tenu de payer au titre des droits et taxes, le taux

af)
cumulé de 7,5% prévu pour les biens entrant dans la catégorie I de la nomenclature
tarifaire de |’Union Economique et Monétaize Ouest Africaine (UEMOA), lors de.
Pimportation de matériels, matiéres premiéres, matériaux,..carburant et lubrifiants
destinés 4 la production d’énergie et au fonctionnement des véhicules et des
ements, ainsi que leurs parties et piéces détachées durant tout le restant de la
duréé de vie de |’exploitation.

Nonobstant ‘ce’ régime douanier spécial, le titulaire d’un permis dexploitation peut
demander l¢ bénéfice de |’admission temporaire.

Ces avantages s’étendent aux sous-traitants de la Société d’exploitation, sur
présentation d’un contrat conclu dans le cadre de exploitation de la mine.

Les conditions d’obtention et d’apurement de |’admission temporaire sont
déterminées par la réglementation en vigueur.

Cc- REGLEMENTATION DES CHANGES

Article 21. - GARANTIES PINANCIERES ET REGLEMENTATION DES
CHANGES

L’Investisseur, titulaire du permis d’exploitation, et ses Sociétés affiliées sont soumis
a la réglementation des changes au Burkina Faso. A ce titre et sous réserve du respect
des obligations qui leur incombent, notamment en matiére de réglementation des
changes, ils sont autorisés a:

- importer tous fonds acquis ou empruntés a ]’étranger, nécessaires 4 |"exécution
de leurs opérations de recherche miniére;

- transférer a l’étranger les fonds destinés ax remboursement des dettes
contractées a l’extérieur en capital et intéréts et au paiement des fournisseurs
étrangers pour les biens et services nécessaires a la conduite des opérations:

. transférer a |’étranger les dividendes et produits des capitaux investis ainsi que
le produit de la liquidation ou de la réalisation de leurs avoirs;

- accéder librement aux devises au taux du marché et convertir librement la
monnaie nationale et autres devises.

L’Investisseur peut étre autorisé par le Ministre chargé des Finances a ouvrir auprés
d’une banque intermédiaire agréée de la place ou 4 |’étranger un compte en Devise
pour le traitement de ses opérations. Le fonctionnement du compte a |’étranger est
soumis 4 la réglementation en vigueur.

L’Investisseur peut également, sur demande, bénéficier de |’ouverture auprés de la
Banque Centrale des Etats de J’Afrique de |’?Ouest (BCEAO) d’une part d’un compte
de domiciliation qui encaisse les receties générées par la commercialisation des
substances extraites et d’autre part, d’un compte de réglements extérieurs qui sert aux
différents réglements des engagements financiers vis-a-vis de |’étranger.

Il est garanti, au personnel expatrié de I’Investisseur résidant au Burkina Faso, Ja libre
conversion et le libre transfert dans leur pays d’origine de toute ou partie des sommes
qui lui sont payées ou dues, y compris les cotisations sociales et fonds de pension,
sous réserve de s’étre acquitté- des impdts et cotisations diverses qui lui sont
applicables conformément 4 la réglementation en vigueur.
oS

D - REGIME ECONOMIQUE
Article 22. - DISPOSITIONS ECONOMIQUES

22.1 - Sous réserve des dispositions de la présente Convention, I’Etat pendant toute !a
durée de celle-ci, ne provoquera, ni n’édictera a l’égard de |’Investisseur et/ou des
Sociétés affiliées ou sous-traitants, aucune mesure impliquant une restriction aux
conditions dans lesquelles la Jégislation en vigueur a la date de la signature de la
présente Convention permet:

a) sous réserve des dispositions de I’article 6 de la présente Convention, le libre
choix des fournisseurs;

b) la libre importation des marchandises, du matériel, des machines,
équipements, piéces de rechange et biens consommables;

_c)._a libre utilisation des produits découlant des travaux d’exploitation; —___ -. _

d) ©“ latibre commercialisation avec toute Société;

e) la libre circulation 4 travers le Burkina Faso du matériel et des biens de
l’Investisseur et/ou des Sociétés affiliées et sous-traitants ainsi que de toutes
substances et tous produits provenant des activités de recherche et
d@’exploitation.

22.2 - Tout contrat entre I’Investisseur et une Société affiliée ou entre |"Investisseur et
ses actionnaires ne peut étre conclu a des conditions plus avantageuses que celles d'un
contrat négocié avec des Tiers.

22.3 - En cas de retrait du permis d’exploitation ou de déchéance de son titulaire ou

enfin dans le cas ou le titulaire du permis d’exploitation renonce totalement a son
Titre minier, si |’Investisseur souhaite vendre les machines, appareils, engins,
installations, matériels, matériaux et équipements dont il est propriétaire,
l Investisseur ne pourra céder ses biens a des Tiers qu’apres avoir accordé a lEtat une
priorité d’acquisition de ses biens a leur valeur d’estimation au moment de la decision
de cession; ce, en application de l’article 39 du Code Minier.

Dans les situations décrites ci-dessus, |’ Investisseur laissera de plein droit a |’Etat les
batiments, dépendances, puits, galerie et d’une maniére générale tout ouvrage installé
A perpétuelle demeure, dans les conditions prévues au programme de gestion de
environnement et de réhabilitation des sites exploités.

i

Article 23. - MODIFICATION DE LA CONVENTION, CESSION DU PERMIS
D’EXPLOITATION

23.1 - La présente Convention est relative aux droits et obligations de |’Investisseur

attachés au permis d’exploitation. La cession ne peut, en conséquence, donner lieu a
modification de la présente Convention que dans les conditions prévues a l’article 30

Page 13 sur 18 YL
Akt— 2
wy
alinéa 4 du Code Minier. Le transfert du permis entraine également le transfert de la
Convention.

23.2 - La cession d’actions de la Société d’exploitation fera Pobjet de dispositions

particuliéres dans les statuts de ladite société.
Article 24. - NON-RENONCIATION
Sauf renonciation expresse, le fait par |’Etat ow I’Investisseur de ne pas exercer tout

ou partie de ses droits et prérogatives n’équivaut pas a la renonciation a de tels droits
et prérogatives.

Article 25. - FORCE MAJEURE

25.1 =“Aux termes dela présente Convention doivent étre entendus comme cas de
force majeure, tous événements, en dehors du contréle raisonnable des Parties et les
empéchant totalement ou en partie d’exécuter leurs obligations tels que tremblement
de terre, gréves extérieures 4 la Société d’exploitation, émeutes, insurrections,
troubles civils, sabotages, actes de terrorisme, guerres, embargos, épidémies,

inondations, explosions, incendies ou foudre.

25.2 - Si une Partie se trouve dans |’impossibilité d’exécuter totalement ou en partie
ses obligations découlant.de la présente Convention, en raison d'un cas de force
majeure tel que défini ci-dessus, elle doit en informer I’autre Partie par écrit dans les
20 jours (maximum) suivant la survenance de l’événement en indiquant les raisons.

25.3 - Les Parties doivent prendre des imestues conservatoires nécessaires pour
empécher Ja propagation de |’événement et prendre toutes dispositions utiles pour
assurer la reprise normale des obligations affectées par la force majeure dans les plus
prefs délais.

25.4 - L’exécution des obligations affectées sera suspendue pendant la durée de
Pévénement.

25.5 - Encas de reprise des activités, la Convention sera prorogée d’une durée égale a
celle de la suspension.

1

Article 26. - COMPTABILITE - INSPECTIONS ET RAPPORTS

26.1 - L’Investisseur s’engage pour la durée de la présente Convention:

a) A tenir une comptabilité détaillée conformément au plan comptable en vigueur
au Burkina Faso accompagnée des piéces justificatives permettant d’en
vérifier |’exactitude. Elle sera ouverte a l’inspection des représentants de |’Etat
spécialement mandatés a cet effet, conformément ala législation en vigueur.

b) A ouvrir 4 inspection des représentants de |’Etat dfiment autorisés, tous
comptes ou écritures ot qu’ils se trouvent lorsqu’ils se rapportent a ses
opérations au Burkina Faso.
~ 7

26.2 - L’Investisseur fera vérifier annuellement a ses frais, ses états financiers par un
cabinet comptable reconnu ei autorisé a exercer au Burkina Faso. Le cabinet fera
parvenir une.copie de ce rapport de vérification 11 Ministére qui se réserve le droit de
.procéder 4 n’importe quel moment a un audit de I’Investisseur, par toute institution
qui-en a les compétences.

26.3 - L’Investisseur fournira, 4 ses frais, au Ministére pendant la période
d’exploitation les rapports prescrits par le Code Minier et définis par la
réglementation miniére.

Seuls les représentants diiment habilités de Etat auront la possibilité 4 tout moment
d’inspecter les installations, les équipements, le matériel, les enregistrements et les
documents relatifs aux Opérations Miniéres.

26.4 - L’Etat se réserve le droit de se faire assister a ses frais et & tout moment ‘par une
structure d’inspection reconnue, afin de contrdler les renseignements que
I’Investisseur, ses Sociétés affiliées ou sous-traitants, lui auront fournis en vertu de la
présente Convention.

26.5 - Un registre de contréle des teneurs en métal ou en produit fini sera tenu par la
Société d’exploitation pour chaque expédition en dehors du pays et le Ministre des
mines, des carriéres et de l’énergie pourra faire verifier et controler chaque inscription
du registre par ses représentants dtiment autorisés.

26.6 - Toutes les informations portées par |*Investisseur a la connaissance de |’Etat en
application de la présente Convention seront traitées conformément aux dispositions
de l’article 99 du Code Minier.

Article 27. - REGLEMENT AMIABLE

Les Parties s’engagent a tenter de régler a |’amiable au Burkina Faso tout différend ou
litige qui pourrait survenir concernant |’interprétation ou |’application de la présente

Convention. )
,

Article 28. - REGLEMENT CONTENTIEUX

Les Parties conviennent de recourir aux dispositions suivantes pour régler leurs
différends ne pouvant étre réglés a l’amiable, suivant que ceux-ci sont relatifs aux
matiéres purement techniques ou aux autres matiéres.

28.1 - Matiéres purement techniques

Les matiéres purement techniques concernent notamment les engagements de travaux
et de dépenses, les programmes de recherche, les études de faisabilité, la conduite des
opérations et les mesures de sécurité.

- oy
7

Les Parties s’engagent 4 soumettre tout différend ou litige touchant exclusivement a
ces matiéres, a un expert indépendant des Parties, reconnu pour ses connaissances
techniques, ‘choisi conjointement par les Peziies.

Lorsque les Parties n’ont pu s’entendre pour la désignation de expert, chacune des
Parties désignera un expert; les deux experts s’adjoindront un troisiéme expert qu’ils
désigneront d’un commun accord. En cas dé désaccord des deux premiers experts sur
la désignation du troisiéme expert, celui-ci sera désigné par le Président du Tribunal
de Grande Instance de Ouagadougou.

La décision par dire d’expert devra intervenir dans un délai maximum de soixante
(60) jours 4 compter de la date de la désignation de |’arbitre ou du troisigme arbitre.
Elle sera définitive et sans appel.

La décision par dire d’ expert statuera sur |’imputation des frais d’expertise. __

28.2 - Pour tout différend relatif 4 la présente Convention qui n’a pu étre réglé par le
recours aux dispositions du point 1 de l’article 29 ci-dessus dans le délai imparti, il
sera fait application des dispositions générales du point 3 de |’article 29 ci-dessous.

28.3 - Autres matiéres

Pour les matiéres autres que purement techniques. le litige entre les Parties a la
présente Convention sera:
- réglé par voie d’ arbitrage par un tribunal international lorsque ce litige découie
ou tire sa source de \’un ou l'autre des articles 10, 16, 19 ov 23 (incluant tout
alinéa et sous paragraphe de ceux-ci) de la présente Convention;

soumis aux tribunaux burkinabés compétents, dans les autres cas.

28.4 L’arbitrage auquel il est fait référence au point 3 de l'article 29 ci-dessus sera
régi par la Convention de Washington et ses réglements pertinents. tels qu'ils
existaient en date de la signature de Ja présente Convention, selon les modalités
suivantes:

a) Varbitrage aura lieu 4 Paris, en tout lieu approuvé par le tribunal d’ arbitrage:
b) Varbitrage aura lieu en frangais;
ce) le tribunal arbitral sera composé d’un seul arbitre désigné d’un commun

accord par les Parties. Cet arbitre sera d’une nationalité autre que celles des
Parties et aura une expérience confirmée en matiére miniére;

d) le tribunal arbitral statuera sur |’imputation des frais d’arbitrage, tel que prévu
ala Convention de Washington et 4 ses réglements pertinents.

Copie de la Convention de Washington et de ses réglements pertinents est annexée a
la présente Convention en annexe n° S.

Aux fins de ladite Convention de Washington et de ses réglements pertinents, les
Parties reconnaissent (i) que I’Investisseur est un «Ressortissant d’un autre Etat
contractant» selon le sens donné 4 cette expression a la Convention de Washington et
(ii) avoir donné en date de la présente Convention leur consentement a |’arbitrage eu
égard a tout litige a naitre et devant y étre soumis conformément au point 3 de |’article
29 ci-dessus.

at)
ane

28.5 - Jusqu’a l’intervention d’une décision finale, les Parties doivent prendre les
mesures conservatoires qu’elles jugent nécessaires notamment pour la protection des
‘peisonnes, des biens, de I’environnemeni et de l’exploitation.

Articlé-29. - LANGUE DU CONTRAT ET SYSTEME DE MESURES

29.1 - La présente Convention est rédigée en langue frangaise. Tous rapports ou autres
documents établis ou a établir en application de la présente Convention doivent atre
rédigés en langue frangaise, langue officielle du Burkina Faso.

29.2 - Si une traduction dans une autre langue que celle de la présente Convention est
faite; elle le sera dans Je but exclusif d’en faciliter application. En cas de
ne contradiction entre le texte frangais et la traduction,-seulela-version francaise fait for——-- --- - --——

29.3 - Le systéme de mesure applicable est le systéme métrique international.

Article 30. - DROIT APPLICABLE

Le droit applicable a la présente Convention est Je droit burkinabé.

Article 31. - NOTIFICATIONS

Toutes communications ou notifications prévues dans la présente Convention doivent
~ @tre faites par lettre recommandée avec accusé de réception ou par télécopie
confirmée par lettre recommandée avec accusé de réception comme suit:

a) Toutes notifications 4 I’Btat peuvent valablement étre faites a l’adresse ci-
dessous:
j
Pour le Burkina Faso
a lattention de Monsieur le Ministre des mines, des carriéres et de |’ énergie
01 BP. 644 Ouagadougou 01, Burkina Faso

b) Toutes notifications 4 |’Investisseur doivent étre faites a |’adresse ci-dessous:

4 lattention de Monsieur Je Président directeur général
Secteur 13, Avenue Babanguida, rue Benda, Porte 211, 01 BP 390,
Ouagadougou, Burkina Faso.
Tout changement d’adresse doit étre notifié par écrit dans les meilleurs délais par une
partie a |’autre.
we

‘Article 32. - ENTREE EN VIGUEUR

La présente Convention entre "Etat et l’Investisseur entre en vigueur pour compter de
“la date de sa signature par les parties contractantes.

Fait 4a Ouagadougou,
En quatre (4) exemplaires originaux

le

-——— -POURLETAT—— © > POUR LINVESTISSEUR ~~

Le Ministre des mines, des carriéres Le Président directeur général
et de l’énergie

- 13 ey 290 Guage
M. Adoulsgabelier CISSE M. Benoit D3 Sate
pn

~ Procts-verbal de déliber:

Ay

~s “PIECE ANNEXE N° 1

Ala Convention miniére assortie au Permis d’exploitation industrielle de grande mine
attribué suivant le Décret n° 2007/144/PRES/PM/MCE/MFB/MEDEV/MECV en date du
20 mars 4 Semafo Burkina Faso S.A.

Pouvoirs donnés par I’ Investisseur au signataire de la présente Convention:

- Extraits des statuts de Semafo Burkina Faso S.A. traitant de la fonction de Président
directeur général et de ses pouvoirs;

du Conseil @administration de Semafo Burkina Faso
S.A. pourvoyant 4 la nomination de M. Benoit La Salle a titre de Président directeur
général.
PIECE ANNEXE N82

A la Gonvention miniére assortie au Permis d’exploitation industrielle de grande mine
aitribué suivant le, Décret n° 2007/144/PRES/PM/MCE/MFB/MEDEV/MECV en date du
20 mars 4 Semafo Burkina Faso S.A.

Texte du Décret ou de |’Arrété attribuant le Titre minier d’ exploitation

Tull

1

at
a

PIECE ANNEXE N°3
A-la Convention miniére assortie au Permis d’exploitation industrielle de grande mine

attribué suivant le Décret n° 2007/144/PRES/PM/MCE/MEB/MEDEV/MECV en date du
20 mars a Semafo Burkina Faso S.A.

Carte géographique du Permis d’exploitation et de sa situation
PLECE ANNEXE N° 5

_A la Convention miniére assortie au Permis d’exploitation industrielle de grande mine

attribud suivant le Décret n° 2007/144/PRES/PM/MCE/MFB/MEDEV/MECV en date du
20 mars A Semafo Burkina Faso S.A.

Réglement d’arbitrage prévu par les Parties
: METALOR

CH-2074 Mari
Refefence:
“Tel: + 41
‘Fax 341%

EXPEDITION / LOT. N°:

ite: 4-Jun-08

“INGOTE& LINGOT

LINGOT&: =

. SEMAFO BURKINA FASO S.A.

De:

SPECIFICATION DES LINGOTS |

SBF-04/2008

SEMAF:
Secteur
Rue Ber

‘O BURKINA FASO S.A.
13 Ave Babanguida
nda, Porte 211

01 BP 390
Ouagadougou 01, BURKINA FASO.

Tel: +
Fax: +

Prix de l'Or : US$ / onces troy

‘Poids

226 50 36 95 92
226 50 36 95 87

879.25

CAISSON ; Poids “VALEUR Estimée
CAISSON.: | Poids Net | Poids Brut Au Ag Au Au Au
# | __(ka) (ka) (%) (%) | _(kg)__ | (02 troy) (uss)

we somoe | 18.470 17.956 93.34% 3.02% 15.373 494.26 434.574.47
ee tno | 14.704 | 16.126 | 93.50% | 3.00% | 13.748 | 442.02 388,642.16

WANA TT 5.656 10.146 | 93.38% | 3.02% | 8083 | 259.87 228,493.54 |

Mesonong | 8:75 10.200 | 93.08% | 2.29% | 8168 | 262.60 230,890.53 !

alana 17.827) 19.255 | 91.61% | 3.57% | 16.331 | 525.06 461,661.82
CAISSON 005 . . . ° named ~ . i .
aes | 16.626 | 18.121 | 91.51% | 3.73% | 15.214 | 489.16 430,089.80
MANA 026/
onehors | 14.003 | 15.527 | 91.18% | 3.98% | 12.850 | 413.14 363,250.19

wesonote | 8.379 9.865 91.36% | 3.81% | 7.655 | 246.12 216,396.93

. |

105.5300

en ea
ES EXP)Oitation

117.1960

oe MT i
Vale: /

(oo Directeur d'Exploitacion she
DirdeteyPierexpisitation Maga
Directeur GenbeALAdjaine.

Suagade™

INOM ET ADRESSE DE L’EXPEDITEUR:
JSEMAFO. BURKINA FASO S.A.

FACTURE COMMERCIALE N°

)

SEMAFO BURKINA FASO S.A.

SBF-04/2008

Date dey'Expeé in: 4-Jun-08

S-Avenue Babanguida—
Rue Benda, Porte 211

01 BP 380

‘Ouagadougou 01, BURKINA FASO
Tel, + 226 50369592 _ Fax: + 226 50 36 95 87

EXPEDIE A: METALOR TECHNOLOGIES SA
Refining Division
Chemin des Parveuils 8
(CH-2074 Marin, SWITZERLAND

Reference : Mr Eric SIEBER - Reception Department
Tel + 41327206476 Fax: +4132 7206602

OECLARATIONS : "Par la présente, nous certifions que la facture ci-dessus est authentique et que fa marchdndise décrite
ci-dessus est un produit du sol et de findustrie du Burkina Faso”

PAYS DE L'EXPEDITEUR
Burkina Faso METALOR TECHNOLOGIES SA :
ORIGINE: Auterisation AFC N° 512
Mine de Mans N° Contribuable 451 - 445
LTA: Taux de change :| 421.7776 |F cra: USS
T Peids Poids
LoT Nombre | Type de DESCRIPTION Au Ay Prix de 'Or VALEUR Estimée
de COLIS | COLIS (kg) fonces troy) | (USS/oz tr) uss
Doré : Or, Argent
8 Caissons —_|Lingots empaquetés dans
Jdes caissons
SBF-04/2008
Total Lingots
Poids Net (kg): 105.53 97.422 3,132.21 879.25 2,753,999.54
Total Lingots &
caissons
Poids Brut (kg): 147.196
Caisson N°:de| Caisson 001
a Caisson 008
Unité de Conversion Utilisée TOTAL
1 once troy = 31.1035 grammes VALEUR Estimée (US$): 2,753,999.54
1kg = 32.1507 onces troy L VALEUR Estimée (F CFA) : 41,161,575,315

Surintendant Finances

SEMAFO BURKINA FASO S.A.

Expédié 4: METALOR TECHNOLOGIES $4

De: ‘SEMAFO BURKINA FASO S.A,
Refining Division Secteur 13 Ave Babanguida
Chemin des Perveuils 8 Rue Benda, Porte 211
+ CH-2074 Marin; SWITZERLAND: 01 BP 390
Reference : Mr Eric SIEBER - Reception Deparment Quagadougou 01, BURKINA FASO.
‘Tel: + 41:32 720 6476 ‘Tel.: + 226 50 36 95 92
| * Fax :+ 41 32 720 66 02 Fax : + 226 50.36 95 87
i METALOR TECHNOLOGIES SA > Autorisation AFC N*512
N° Contribuable 461 - 445,
} USTEDECOLISAGE/LOT: _ SBF-04/2008
[2 Date : 4-Jun-08 _ - od
+ > PEINGOTe TT INGOT NUMERO
CAISSON DESCRIPTION Poids Net du Scellé
# (#9)
MANA 620/ A
16.47
! catssonoor | Dore: Or. Argent 4 145838
MANA O21 | |. PM .
CAISSON 002 tingets empaquetés 14.704 16.126 145834
: MANA 0227 .
5 656 ;
Reson p09] 0278 428 caissons 8. 10.146 145833
MANA 023/ T
, iH 8.775 ).2 Si
CAISSON 004 i 70. ‘48602
MANA 024 i +
17,827 3
CAISSON 008 19.255 145821
MANA 025
16.626 .
cnissono08 6.82 18.421 148818
MANA 026/
14S 4
son po? 993 18.827 | 148817
MANA 027/
8.379 9.965 146829
| SAISSON 008
—
197.196

‘Pour la al

énérale des

OORDONNA TU,
BSCORIE

Pour la Raffinerie

ren:

THY SER Rely

Pour le Transitaire

